Citation Nr: 0001499	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.
In January 1999 the veteran requested a hearing before the 
local hearing officer, and in March 1999 the veteran's 
representative gave notification of the veteran's inability 
to attend and to certify the appeal to the Board of Veterans' 
Appeals.  The veteran was scheduled for a video conference 
hearing before a Member of the Board of Veterans' Appeals in 
June 1999, but he failed to report for that hearing.  There 
was no indication in the record that the veteran withdrew or 
consented to withdraw his request for a Travel Board hearing.  
This case was remanded in August 1999 for a Travel Board 
hearing, information as to whether the veteran desired 
another representative, and a VA general medical examination 
and social and industrial survey.

The veteran notified the VA in January 1999 of his current 
address.  While the matter was in remand status, the RO 
attempted to locate a more recent address for the veteran 
since the examination request to the latest known address was 
returned as "moved, left no address".  The remand notice was 
sent to the prior address of record and it was returned for 
"unknown address". The VAMC was contacted by the RO and 
indicated that they had not received a new address from the 
veteran.  The RO was unable to find the veteran in the 
January 1999 telephone directory for Webster City.  There was 
no one with the veteran's name listed nor was there anyone 
with that name at the original address.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
the normal course of events, it is the burden of the 
appellant to keep the VA apprised of their whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  As every effort has been made to provide an 
opportunity for the veteran to appear and present testimony 
on his behalf, appear for a VA examination and social and 
industrial survey, the Board finds that due process has been 
afforded the veteran and, accordingly, the Board now will 
proceed with appellate review.  See 38 C.F.R. § 20.704(d) 
(1999).





FINDINGS OF FACT

1.  The veteran's disability consists of status post open 
reduction/internal fixation right lower tibia and fibula, 
evaluated as 30 percent disabling; a VA pension examination 
in 1999 was not accomplished due to his failure to update his 
address with the VA; a more current and thorough examination 
could not be obtained; and there is no medical evidence of 
any appreciable current physical impairment, other than the 
right leg disability, nor is there any medical evidence of 
any appreciable current mental impairment.

2.  The veteran was born in April 1950, has two years of 
college, and has employment experience in construction work 
as a cement finisher; he had to stop working in December 1996 
due to a right leg injury, but there is indication in the 
record that he returned to construction work in July 1997.

3.  The veteran's right leg disability is not totally 
disabling and is not sufficient to preclude the average 
person from following a substantially gainful occupation.

4.  The veteran's right leg disability does not permanently 
preclude him from engaging in substantially gainful 
employment consistent with his age, education, and 
occupational background.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension 
purposes have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 
3.342, 4.15, 4.17 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  In accordance 
with the VA Schedule For Rating Disabilities, one may 
establish that the veteran has a lifetime impairment which 
renders it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  This 
method requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
entitlement to a permanent and total disability rating for 
pension purposes may be established if there is evidence that 
the veteran has a lifetime impairment which precludes the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  If there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability rated at 40 percent or more and the 
combined rating must be 70 percent or more.  If the veteran 
is considered permanently and totally disabled under these 
criteria, he or she is then awarded a one hundred percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  However, in the most 
recent rating decision of record, dated July 1997, the RO 
determined that the veteran had a nonservice-connected status 
post open reduction/internal fixation of the right lower 
tibia and fibula, evaluated as 30 percent disabling.

The RO assigned a 30 percent evaluation for the veteran's 
nonservice-connected status post open reduction/internal 
fixation right lower tibia and fibula under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  That code provides 
a 30 percent evaluation for malunion of the tibia and fibula 
with marked knee or ankle disability.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).

The recent evidence of record, as reflected by the April 1997 
VA examination showed that in December 1996, the veteran's 
ex-son-in-law pushed and then stomped on the veteran's right 
leg.  The veteran sustained a both-bone fracture about the 
lower third of the right leg requiring open surgical 
reduction with screws, plates and intramedullary rod through 
the tibia.  The veteran reported that he anticipated being 
released to return to work, at least to a moderate degree, in 
May 1997.  The veteran was ambulant and the right lower leg 
below the knee including ankle and foot were moderately 
swollen, indurated, and discolored.  The alignment of the 
both-bone fracture was excellent visibly and there was no 
evidence of palpable tenderness or deformity of the bones or 
muscles.  There were no signs of phlebitis and ranges of 
motion of the knee, ankle, and foot were normal.  X-rays of 
the right leg/ankle showed post operative changes with good 
alignment of healing fractures of tibia and fibula with 
intramedullary rod in tibia and other hardware in place.  The 
diagnoses were both-bone fracture of the right lower leg with 
intramedullary rod, plates and screws with excellent healing 
and alignment, but with residual induration and edema of the 
right lower leg and foot.  Postoperative status was 
excellent.  The examiner noted that the veteran clearly was 
totally disabled since his fracture and certainly from the 
point of view of his usual occupation, cement finisher.  It 
was anticipated, however, that he would be returning to work 
perhaps by the first of May 1997, but was awaiting clearance 
from the Orthopedic Service at the University of Iowa 
Hospital.

VA outpatient treatment records dated April 1997 to August 
1997 show that in June 1997 the veteran requested a refill of 
his Tylenol 3 for his right lower leg pain.  He indicated 
that he had been cleared to return to construction work, but 
his leg hurt enough that he needed the refill for the pain.  
In July 1997 the veteran complained of right ankle edema.  He 
indicated that he worked in construction and his ankle was 
aggravated by being on his feet all day.  It was suggested 
that the veteran use ice, elevation, and consider wearing a 
compression stocking for the swelling.  He was urged to keep 
his postoperative appointment in Iowa City the following day.  
Another outpatient clinic record, dated in August 1997, notes 
that the veteran had indicated at that time that he works as 
much and as often as he can find work. 

A review of the evidence shows that the veteran is unable to 
meet the requirements for entitlement to a permanent and 
total rating for pension purposes.  As previously discussed, 
entitlement to pension benefits may be found if the veteran 
has a lifetime impairment which would render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  The 
veteran's post open reduction/internal fixation of the right 
lower tibia and fibula does not constitute a permanent total 
disability within the meaning of the cited legal authority.  
Since the veteran failed to report for his VA examination in 
1999 due to his failure to update his address with the VA, a 
more current and thorough examination could not be obtained.  
The available medical evidence shows that the veteran's old 
fractures of the right leg are not manifested by nonunion of 
the tibia and fibula with loose motion, requiring a brace.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999). 
There is no medical evidence to show and other appreciable 
current physical or mental impairment.
 
A permanent and total disability rating is not warranted 
under the applicable schedular criteria provided for under 
38 C.F.R. §§ 4.16(a), 4.17.  The veteran does not have a 
disability rated at 60 percent or higher, or one disability 
rated at 40 percent with the combined rating at 70 percent.  
The medical evidence does not show more than malunion of the 
tibia and fibula with marked ankle disability.  While the 
veteran's disability may conceivably have worsened since his 
last examination, because the VA was unable to locate him for 
a scheduled VA examination, under 38 C.F.R. § 3.655(b), the 
Board is restricted to the evidence currently of record. 

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. §§ 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran was born in April 
1950 and reported two years of college level education.  The 
available evidence indicates that he reported in June 1997 
that he had been released to return to construction work.  
Follow-up clinic notes in July and August 1997 indicate that 
the veteran did return to construction work.  In fact, it was 
reported upon the latter visit that he wanted to work as much 
and as often as he could find work.  A Report of Contact form 
dated December 1997 indicated that the veteran reported not 
receiving his Statement of the Case of August 1997 and 
claimed that he was away from home working.  

The veteran has not shown that his present condition renders 
him unemployable under 38 C.F.R. § 3.321(b)(2).  Hence, a 
basis for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented. 

On the basis of the above analysis a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 5107(b).  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise establish a 
basis for favorable action on the veteran's appeal.

ORDER

Entitlement to a total and permanent disability evaluation 
for pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

